Citation Nr: 0835401	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  99-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
rhinitis.  

2.  Entitlement to service connection for retroperitoneal 
embryonal carcinoma or germ cell cancer.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
March 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Ft. Harrison, Montana.  The case has been before the 
Board on previous occasions and was sent to two specialists 
in the Veterans Health Administration for separate opinions, 
as well as being remanded in May 2007 for procedural 
compliance.  All directed actions have been accomplished and 
the claim is ripe for appellate review.  


FINDINGS OF FACT

1.  An unappealed RO decision in July 1980 denied the 
veteran's original claim for service connection for rhinitis.

2.  Some of the evidence received in support of the veteran's 
application to reopen a claim for service connection for 
rhinitis was not of record at the time of the last final 
decision denying service connection for rhinitis; it bears 
directly and substantially upon the specific matter under 
consideration and is significant enough that it must be 
considered in order to fairly decide the merits of this 
claim.  

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's allergic rhinitis 
originated in service or as a consequence of any event or 
incident of service, to include exposure to toxic chemical 
agents.  

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran's retroperitoneal 
embryonal carcinoma or germ cell cancer, which was first 
diagnosed many years after service, originated in service or 
as a consequence of any event or incident of service, to 
include exposure to toxic chemical agents.  


CONCLUSIONS OF LAW

1.  An RO decision in July 1980 denying service connection 
for rhinitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2007).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for rhinitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for rhinitis is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A; 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3.  Service connection for retroperitoneal embryonal 
carcinoma or germ cell carcinoma is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A; 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  While not required, in 
this case VA asked the claimant to provide any evidence in 
his possession that pertains to the claims in post-decisional 
communications.  See 38 C.F.R. § 3.159.  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  This did not happen in the current 
case as the rating decision on appeal was entered prior to 
the passage of the VCAA.  Remedial notification, dispatched 
in June 2007, fully cured any timing defect, and a 
subsequently issued supplemental statement of the case re-
adjudicated the contested claims.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims.  The 
veteran was specifically informed as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  While no longer required, he was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate his claims for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded VA examinations/opinions for the 
purpose of determining the etiology or approximate onset date 
of his germ cell cancer and rhinitis.  Furthermore, the Board 
obtained two advisory medical opinions from the Veterans 
Health Administration (VHA).  These opinions answered the 
questions at hand and were supported by a review of the 
record and rationales.  The Board finds that the record is 
adequate to resolve both claims on appeal.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Applicable Legal Criteria - New and Material Evidence

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final. 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Kightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

According to regulations in effect for claims filed prior to 
August 29, 2001, as in this case, new and material evidence 
is defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (2001).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis-New and Material Evidence

The veteran was denied service connection for allergic 
rhinitis in a July 1980 rating decision on the basis of the 
evidence not showing that rhinitis was caused by the 
veteran's military service.  The veteran did not appeal this 
decision, and it became final within a year of notification.  
38 C.F.R. § 3.104.  

In support of the veteran's application to reopen his claim 
for service connection for rhinitis, he has supplied VA with 
numerous internet articles which purport to provide a link 
between exposure to chemical agents and the development of 
upper respiratory disorders.  The Board notes that the 
veteran did serve as an enlisted scientist during his 
service, and was stationed at Dugway Proving Grounds in Utah, 
where it is undisputed that chemical testing occurred.  While 
his service medical and personnel records do not show direct 
exposure to chemical agents, his service personnel records do 
suggest that, as a scientist at the Dugway facility, there 
would have been some proximity to chemical testing.  

The veteran submitted internet articles relating to the 
relationship between chemical exposure and rhinitis.  While 
generic in nature and not specific to the veteran's claim, 
given his in-service duties and the fact that there is 
medical evidence of a current diagnosis of rhinitis, the 
Board finds that this evidence lends some support to the 
contended causal relationship.  As such, the Board finds that 
the additional evidence in question it bears directly and 
substantially upon the specific matter under consideration 
and is significant enough that it must be considered in order 
to fairly decide the merits of this claim.  Thus the evidence 
is new and material and the Board will reopen the claim for 
service connection.  See 38 C.F.R. § 3.156 (2001).   

Analysis-Service Connection/Rhinitis and Germ Cell Cancer

The veteran contends that he developed both rhinitis and 
retroperitoneal or germ cell cancer as a result of exposure 
to chemical agents while in service.  While the service 
records do not confirm toxic exposure, a review of the 
service personnel records shows that the veteran was assigned 
to the Dugway Proving Grounds in Utah, and several periodical 
articles submitted in support of his claim show that this 
area was a testing facility for Army weapons systems.  
Moreover, the veteran's military occupational specialty (MOS) 
was that of a scientist.  Under these circumstances, the 
Board does not dispute that the veteran was exposure to 
chemical agents while on active duty as contended.  As 
explained below, the primary impediment to a grant of service 
connection here is that the overwhelming preponderance of the 
competent evidence that addresses the question of a nexus 
between in-service chemical exposure and the disabilities at 
issue weigh against the contended causal relationships.

The Board notes that the veteran was diagnosed with 
retroperitoneal embryonal carcinoma in 1983, and that he 
underwent chemotherapy, which placed the cancer in remission.  
There were documented upper respiratory problems in service, 
and there were some chronic problems noted within a year of 
discharge.  Notably, the veteran had a diagnosis of sinusitis 
in April 1971, and allergic rhinitis was diagnosed in 
December 1971.  Rhinoconjuctivitis was noted in February 
1972, and an allergy test in December 1980 revealed allergic 
reaction to pollen and dust.  The veteran had pansinusitis in 
October 2002 with chronic nasal congestion, and he underwent 
endoscopic surgery to repair this condition as well as to 
treat nasal polyps.  The condition has been noted to improve 
since this time.  Thus, there is evidence of current 
disability in the nasal/sinus passages as well as evidence of 
residuals of cancer.  At issue, then, is whether there is any 
relationship between these disorders and service, to include 
exposure to chemical agents.  

The RO scheduled the veteran for an examination to determine 
whether or not there was a possible link between the 
veteran's service, to include exposure to chemicals, and 
current rhinitis or germ cell cancer.  In September 2002, the 
veteran was examined by an otolaryngologist who determined 
that, given the extensive history of nasal and sinus 
problems, it was evident that the veteran experienced chronic 
rhinitis based on inhalant allergies.  The examiner stated 
that "it was much more likely" that the veteran's symptoms 
were related to allergic rhinitis rather than chemical 
rhinitis based on exposures that were 30 to 40 years ago.  
Regarding the cancer, while it was not evident that the 
veteran was physically examined, an oncologist reviewed the 
file and stated that, after a review of current literature as 
well as consultations with colleagues in the oncology field, 
the etiology of germ cell cancer "is not associated with 
environmental exposures."  The oncologist went on to state 
that the etiology of the veteran's cancer was "distant 
primary and/or an embryonic residual of primary germ cells."  

While these opinions are decidedly against the veteran's 
contentions, the Board determined that several medical 
journal entries submitted by the veteran supported the claim.  
Moreover, the Board gave some weight to the veteran's 
military experience as a scientist, where he would have a 
level of competence to discuss the chemical nature of 
substances such as CS and nerve gas agents (to which he was 
exposed in service).  While there is no doubt that the 
veteran may speak competently about his use of chemicals and 
their properties, as explained below, the most persuasive 
evidence addressing the question of a nexus consists of 
medical opinions from physician specialists trained in the 
areas of diagnosing and determining to etiology of the 
diseases at issue.   

In response to the Board's inquiry, two opinions were 
obtained from the VA Medical Center (VAMC) in Boston, 
Massachusetts.  Both opinions indicated that the claims file 
had been thoroughly reviewed, and the expertise of the 
physicians authoring the opinions was attested to by the 
Chief of Staff of the VAMC.  Regarding retroperitoneal 
embryonal carcinoma or germ cell cancer, a VHA oncologist 
detailed the service history of the veteran, to include his 
exposure to various nerve and riot agents.  He further went 
on to explain the pathogenesis of testicular cancer, stating 
that the cause is unknown; however, while there are some 
"mini-clusters" of cases which raise the possibility of 
development of testicular cancer based on exposure to 
chemicals, the "lack of data from similar populations 
exposed to these chemicals does not support this 
relationship."  The opinion went on further to state that 
there was insufficient evidence to link the development of 
testicular cancer with the exposure to chemical agents.  The 
claims file, to include the medical studies supplied by the 
veteran, was extensively reviewed, and the reviewer made note 
that the 13 year period between discharge and active disease 
would indicate a long latency period after initial exposure.  
At this point it is pertinent to note that the passage of 
time without compliant, in and of itself, is evidence that 
weighs against a claim for service connection.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This lengthy 
time without complaint, coupled with the reviewer's detailed 
analysis of the veteran's claim, strongly indicate that there 
is no relationship between the veteran's cancer and his in-
service chemical exposure. 

Regarding the claim for rhinitis, the veteran's file was sent 
to an allergy/immunology specialist in January 2007 for an 
opinion on the etiology of this disorder.  The reviewer noted 
the in-service exposure to various agents (VX, GA, GB, and CS 
gas), and that there was one service medical record entry 
made in November 1969 for seasonal respiratory symptoms, 
including shortness of breath.  The impression given was that 
the veteran experienced chronic allergic rhinitis with nasal 
polyposis and pansinusitis.  The reviewer believed that the 
symptoms were consistent with this diagnosis, and that there 
was no compelling evidence that his in-service exposure to 
irritants was etiologically related to subsequent chronic 
allergic rhinitis disease.  He unequivocally stated that he 
could not confirm (to a 50 percent or greater probability) 
that the veteran's rhinitis and sinusitis are etiologically 
related to exposure to toxic chemicals.  

With regard to the veteran's contentions, he can attest to 
factual matters of which he had first-hand knowledge (e.g. 
experiencing pain in service, or having upper respiratory 
symptoms, etc.).  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Moreover, as a scientist, the veteran is 
capable of addressing matters related to chemicals utilized 
in service.  The Board must determine how much weight should 
attach to each competent opinion of record and to provide 
adequate reasons and bases upon its adoption of one medical 
opinion over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases").  In 
addition, the Board notes that it may place greater weight on 
one medical opinion over another, depending on factors such 
as reasoning employed and whether or not, and the extent to 
which, the examiner reviewed prior clinical records and other 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches").  In this case, the Board finds that the veteran's 
opinion on the relationship between the diseases at issue and 
his exposure to chemicals while on active duty is vastly 
outweighed by the opinions from physicians with training 
specific to the questions of the diagnosis and etiology of 
rhinitis and retroperitoneal embryonal carcinoma or germ cell 
cancer.  Moreover, the VHA opinions from these specialists, 
an oncologist and an allergy/immunology specialist, were 
based upon a review of the relevant evidence in the claims 
file and were both supported by a rationale.  The veteran did 
submit various internet articles in support of his claims but 
they do not specifically relate to his diseases and his in-
service toxic exposure.  The other opinions obtained in 
September 2002 from otolaryngologist and an oncologist also 
weigh against the claims.  Given the level of expertise of 
these latter two physicians, who clearly have training with 
respect to diagnosing cancer and rhinitis and rendering an 
opinion on the etiology of same, this evidence alone is more 
probative than the veteran's opinions and the internet 
articles.   

For the foregoing reasons, the Board finds that the 
overwhelming preponderance of the evidence is against the 
claims for service connection for rhinitis and 
retroperitoneal embryonal carcinoma or germ cell cancer.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue. That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims. 38 U.S.C.A. § 5107(b); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for rhinitis is reopened; 
to that extent only, the claim is granted.  

Entitlement to service connection for rhinitis is denied.  

Entitlement to service connection for retroperitoneal 
embryonal carcinoma or germ cell cancer is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


